             Case
              Case21-30923
                   21-30923 Document
                             Document13-1 FiledinonTXSB
                                      37 Filed      03/15/21 in TXSB Page
                                                         on 03/16/21 Page12of
                                                                            of67




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                              ENTERED
                                                                                                                     03/16/2021
                                                               )
    In re:                                                     )    Chapter 11
                                                               )
    GRIDDY ENERGY LLC,1                                        )    Case No. 21-30923 (MI)
                                                               )
                                       Debtor.                 )
                                                               )    Relates to Docket No. 13

      ORDER (I) AUTHORIZING, BUT NOT DIRECTING, THE DEBTOR TO (A) PAY
       PREPETITION EMPLOYEE OBLIGATIONS AND (B) CONTINUE CERTAIN
      EMPLOYEE BENEFIT PROGRAMS; AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the debtor and debtor in possession in the above-

captioned case (the “Debtor”) requesting entry of an order pursuant to sections 105(a), 363(b) and

507(a) of the Bankruptcy Code, Bankruptcy Rules 6003 and 6004, Bankruptcy Local Rule 9013-

1(i) and the Complex Case Procedures: (i) authorizing, but not directing, the Debtor to (a) pay,

among other things, prepetition wages, salaries, employee benefits and reimbursable expenses

(“Prepetition Employee Obligations”) and (b) continue the postpetition maintenance of any or all

employee benefit programs, policies and procedures in the ordinary course in accordance with

prepetition practices; and (ii) granting related relief, all as further described in the Motion; and

upon consideration of the Declaration of Michael Fallquist in Support of Chapter 11 Petition and

First Day Pleadings (the “First Day Declaration”); and this Court having jurisdiction to consider

the Motion and the relief requested therein pursuant to 28 U.S.C. § 1334; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found

that venue of this proceeding and the Motion in this District is proper pursuant to 28 U.S.C. §§



1
      The last four digits of the Debtor’s federal tax identification number are 1396. The mailing address for the
      Debtor is PO Box 1288, Greens Farms, CT 06838.
2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.


Active 60016000.15
         Case
          Case21-30923
               21-30923 Document
                         Document13-1 FiledinonTXSB
                                  37 Filed      03/15/21 in TXSB Page
                                                     on 03/16/21 Page23of
                                                                        of67




1408 and 1409; and this Court having found that the Debtor’s notice of the Motion and opportunity

for a hearing was adequate and appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested therein at any hearing before the Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion, in the First Day

Declaration and at any Hearing establish just cause for the relief granted herein; and this Court

having found and determined that the relief sought in the Motion is in the best interests of the

Debtor, its estate and creditors; and upon all of the proceedings had before this Court and the

record herein; and after due deliberation and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.          The Motion is GRANTED as set forth herein.

         2.          The Debtor is authorized, but not directed, to pay and honor the Prepetition

Employee Obligations as and when obligations are due.

         3.          The Debtor is authorized, but not directed, to pay and honor prepetition obligations

that have accrued under the Employee Benefits Programs, including, but not limited to, the Health

Plans and the Other Employee Benefits, and to honor, continue, or modify the Employee Benefits

Programs on a post-petition basis in the ordinary course and in accordance with their prepetition

practices. The Debtor shall provide five (5) days’ advance notice to the U.S. Trustee and any

statutory committee appointed in the chapter 11 case of any material changes or modifications to

the Employee Benefits Programs and any new programs, policies, and benefits.

         4.          The Debtor is authorized, but not directed, to remit, or cause its agent to remit, all

Employee Withholdings to the appropriate third parties, as and when obligations are due, including




Active 60016000.15                                     2
         Case
          Case21-30923
               21-30923 Document
                         Document13-1 FiledinonTXSB
                                  37 Filed      03/15/21 in TXSB Page
                                                     on 03/16/21 Page34of
                                                                        of67




to pay any and all local, state, and federal withholding and payroll-related or similar taxes, whether

such taxes relate to the period before or after the Petition Date.

         5.          The Debtor is authorized, but not directed, to reimburse the Employees with respect

to all Reimbursable Expenses and pay any Corporate Card Expenses for approved, legitimate, and

documented business expenses incurred on behalf of the Debtor in the ordinary course of business

prior to the Petition Date. In addition, the Debtor is authorized, but not directed, to make direct

payments to third parties for owed amounts in connection with such Reimbursable Expenses and/or

the Corporate Card Expenses.

         6.          The Debtor is authorized, but not directed, to pay any and all local, state, and federal

withholding and payroll-related or similar taxes related to the Unpaid Compensation and Benefit

Obligations and to withhold and pay amounts that are attributable to the deductions, including, but

not limited to, all withholding taxes, social security taxes and Medicare taxes, whether such taxes

relate to the period before or after the Petition Date.

         7.          The Debtors is authorized, but not directed, to pay costs and expenses incidental to

the payment of the Prepetition Employee Obligations, including all administration and processing

costs and the TriNet Fees, in accordance with its prepetition practices, to facilitate the

administration and maintenance of the Debtor’s Employee Benefit Programs and policies related

to the Prepetition Employee Obligations.

         8.          The Debtor shall maintain a matrix or schedule of amounts paid under the

Prepetition Employee Obligations pursuant to this Order, including the following information:

(a) the name of the payee; (b) the date and amount of the payment; and (c) the category or type of

payment, as further described and classified in the Motion. The Debtor shall provide a copy of




Active 60016000.15                                      3
         Case
          Case21-30923
               21-30923 Document
                         Document13-1 FiledinonTXSB
                                  37 Filed      03/15/21 in TXSB Page
                                                     on 03/16/21 Page45of
                                                                        of67




such matrix or schedule to the U.S. Trustee and any statutory committee appointed in the chapter

11 case every 30 days beginning upon entry of this Order.

         9.          Nothing herein shall be deemed to authorize the payment of any Prepetition

Employee Obligations amounts that exceed the priority amounts set forth in sections 507(a)(4) and

507(a)(5) of the Bankruptcy Code.

         10.         For the avoidance of doubt, the Debtor shall not pay any amounts to “insiders” of

the Debtor as that term is defined in section 101(31) of the Bankruptcy Code under any severance,

bonus, incentive or retention plan without seeking authority from the Court.

         11.         All Banks are authorized, but not directed, (a) to receive, process, honor and pay

all such checks and electronic payment requests authorized pursuant to this Order, provided that

sufficient funds are available in the applicable accounts to make the payments, and (b) to rely on

the Debtor’s direction to pay amounts in accordance with this Order provided that sufficient funds

are available in the applicable accounts to make the payments without any duty of further inquiry

and without liability for following the Debtor’s instructions. Further, the Debtor is authorized, but

not directed, to issue new postpetition checks and initiate new postpetition electronic fund transfers

to replace any checks or electronic fund transfers that may be dishonored and to reimburse any

related expenses that may be incurred as a result of any bank’s failure to honor a prepetition check

or electronic fund transfer.

         12.         The Banks may rely on the representations of the Debtor with respect to whether

any check or other transfer drawn or issued by the Debtor prior to the Petition Date should be

honored pursuant to this Order, and any such Bank shall not have any liability to any party for

relying on such representations by the Debtor as provided for in this Order.




Active 60016000.15                                   4
         Case
          Case21-30923
               21-30923 Document
                         Document13-1 FiledinonTXSB
                                  37 Filed      03/15/21 in TXSB Page
                                                     on 03/16/21 Page56of
                                                                        of67




         13.         Notwithstanding the relief granted herein and any actions taken hereunder, nothing

herein shall create, nor is intended to create, any rights in favor of, or enhance the status of any

claim held by, any Employee or other third party.

         14.         Nothing in the Motion or this Order shall be construed as impairing the Debtor’s

rights to contest the validity, priority or amount of any Prepetition Employee Obligations allegedly

due or owing, and all of the Debtor’s rights with respect thereto are hereby reserved.

         15.         Any party receiving payment from the Debtor is authorized and directed to rely

upon the representations of the Debtor as to which payments are authorized by this Order.

         16.         Nothing contained in the Motion or this Order is intended to be or shall be construed

as: (i) an admission as to the validity of any claim against the Debtor; (ii) a waiver of any of the

Debtor’s or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity

of any claim against the Debtor; (iii) a waiver of any claims or causes of action which may exist

against any creditor or interest holder; or (iv) an approval, assumption, adoption, or rejection of

any agreement, contract, lease, program, or policy between any Debtor and any third party under

section 365 of the Bankruptcy Code.

         17.         Notice of the Motion as provided therein shall be deemed good and sufficient notice

of the Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

         18.         Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry hereof.

         19.         The Debtor is hereby authorized to take such actions and to execute such documents

as may be necessary to implement the relief granted by this Order.




Active 60016000.15                                     5
         Case
          Case21-30923
               21-30923 Document
                         Document13-1 FiledinonTXSB
                                  37 Filed      03/15/21 in TXSB Page
                                                     on 03/16/21 Page67of
                                                                        of67




         20.         The Court retains exclusive jurisdiction with respect to all matters arising or related

to the implementation, interpretation, and enforcement of this Order.


  Signed: March 16,17,
          October   2021
                       2018
 Dated: __________, 2021
        Houston, Texas                                        ____________________________________
                                                                            Marvin Isgur JUDGE
                                                           UNITED STATES BANKRUPTCY
                                                                  United States Bankruptcy Judge




Active 60016000.15                                     6
